Memorandum:
Respondent father appeals from an order that, inter alia, revoked a suspended judgment and terminated his parental rights with respect to the child who is the subject of this proceeding. The father does not dispute that he violated the terms and conditions of the suspended judgment, but he contends that he should have been given a short extension to comply with the suspended judgment. Because the father “failed to demonstrate that ‘exceptional circumstances’ required extension of the suspended judgment” (Matter of Demario J., 61 AD3d 1437, 1438 [2009], quoting Family Ct Act § 633 [b]; see Matter of Lourdes O., 52 AD3d 203, 204 [2008]), we conclude that Family Court did not abuse or improvidently exercise its discretion *1421in refusing to extend the suspended judgment and in revoking it (see Matter of Leala T., 55 AD3d 997, 998 [2008]; Matter of Brent H., 34 AD3d 1367, 1368 [2006], lv denied 8 NY3d 802 [2007]; Matter of Ricky Joseph V., 24 AD3d 683, 684 [2005]).
We agree with the father, however, that the court should have granted his request for a hearing to determine whether post-termination contact between the father and the child is in the best interests of the child (see Matter of Selena C. [Thelma C.], 77 AD3d 659 [2010]; see e.g. Matter of Tumario B. [Valerie L.], 83 AD3d 1412 [2011], lv denied 17 NY3d 705 [2011]; Matter of Seth M., 66 AD3d 1448, 1449 [2009]; Matter of Thomas B., 35 AD3d 1289 [2006], lv dismissed 8 NY3d 936 [2007]). We therefore modify the order accordingly, and we remit the matter to Family Court for that purpose. Present — Scudder, EJ., Centra, Fahey, Peradotto and Lindley, JJ.